internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi b04 - plr - date date number release date index no re legend father mother trust trustees llc date date date date date date date date date trust trust trust plr - trust son son son son state state court state state court x y z state statute state statute - - dear this is in response to the date letter submitted by your authorized representative on your behalf and subsequent correspondence concerning the generation-skipping_transfer gst tax status of trusts the facts and representations submitted are summarized as follows father died testate on date prior to date under article second of his will dated date father created trust for the lifetime benefit of his wife mother article second of father’s will also granted mother a limited testamentary_power_of_appointment over trust mother died testate on date also prior to date under article sixth of her will dated date mother exercised the limited testamentary_power_of_appointment over trust by dividing trust into four equal portions with each separate portion to be held for the benefit of son son son and son respectively and their families each portion is to be held for the benefit of each son his wife or widow and his issue until the later of the death of the son or the death of his widow income is to be paid to such person or persons belonging to a class composed of the son for whom such portion is named and the wife widow and issue of such son in the trustees’ absolute discretion upon the death of each son or the death of his widow the son’s portion is to be paid to the son’s issue in equal shares per stirpes plr - article seventh of mother’s will provides in part that the trustees shall have the power authority and discretion to sell convey and exchange at such times and on such terms and conditions as to credit or otherwise and in such manner as they may think proper any and all stocks bonds mortgages mortgage certificates voting_trust_certificates and other personal_property of said trust fund and to reinvest the proceeds of sale and any other funds which may come into their hands as trustees in such stocks bonds mortgages mortgage certificates voting_trust_certificates and other_property as they may think proper whether or not such investments are authorized by law as proper investments for trust funds son survived his wife and died on date accordingly son 4's portion was distributed outright to son 4's issue the portions established for son are still in existence trustees are currently serving as the co-trustees through a single federal_income_tax return was filed for trust the trustees subsequently determined that the portions should have been treated for all purposes as separate trusts the original situs of trust was state on or about date trustees agreed to secure office space in state for the purpose of conducting operations and administration trustees have filed a complaint in state court and received an order from state court on date providing the following declaratory relief state court has jurisdiction over trusts trusts are separate and distinct trusts designated as trust trust and trust the terms of trusts do not violate state law state conflicts of laws rules call for the continued application of state law to matters of construction of the terms of trusts the change_of situs of trusts does not violate state law the situs of trusts is state and state law will apply to questions of administration of trusts on date trustees petitioned state court to order that the situs of trusts be moved from state to state trust was irrevocable on date it is represented that no actual or constructive additions have been made to trust or to trusts after that date on date trustees established llc a state limited_liability_company trusts are the sole members of llc and trustees are the managers of llc trusts contributed substantially_all of each trust’s assets to llc as capital contributions and each trust received an identical interest in llc it is represented that trustees are permitted to invest trust assets in llc by virtue of their broad investment authority as plr - provided in trusts and state law and therefore the trustees did not request court approval with respect to the investment in llc article a of the llc operating_agreement provides in part that each year the managers shall distribute cash to the equity_interest owners trusts in proportion to their respective membership interests in an amount equal to the greater of i x percent of the fair_market_value of the llc’s assets or ii the net_income of the llc calculated in accordance with the state uniform principal and income act and determined as if the llc were a_trust additional distributions of cash or other_property are permitted provided that in any one year the managers shall not make additional distributions of cash to the trusts if such cash distributions would be treated as income under the state uniform principal and income act additionally the managers may distribute cash to each member in an amount equal to such member’s capital_gain taxes attributable to capital_gain realized by the llc however article d of the llc operating_agreement provides as follows t he trustees of trust may only make distributions in excess of the net_income of the llc calculated in accordance with the state uniform principal and income act and determined as if the llc were a_trust to the son of father and mother for whom the trust was named his wife his widow and those issue of the son who would receive a share of the trust property if the survivor of the son of father and mother for whom the trust was named and his widow were to die on the date of the distribution and the remainder were to be distributed to the issue of such son in equal shares per stirpes and not per capita article b of the llc operating_agreement provides in part that distributions of cash or other_property shall be made to the equity_interest owners in proportion to their respective membership interests managers have the discretion subject_to the manager’s fiduciary duty to determine whether cash or other_property shall be distributed and the timing of such distributions article of the llc operating_agreement provides that each member of the llc may withdraw cumulatively during each five year period from time to time up to dollar_figurey of such member’s membership interest in the llc provided however that the minimum amount that may be withdrawn at any one time shall be dollar_figurez and that the value of the member’s interest in the llc is greater than the requested withdrawal amount to the extent that the withdrawal made under article is not treated as a distribution of principal under state uniform principal and income act such distribution shall be made in_kind and not in cash you have requested the following ruling requests plr - trusts are wholly exempt from the gst tax under section b a of the change_of the situs from state to state will not cause trusts to lose the tax_reform_act_of_1986 their exempt status the ruling of state court confirming that there are three separate and distinct trusts will not cause trusts to lose their gst exempt status the trustees’ proposed investment of substantially_all of the assets of trusts in llc will not cause trusts to lose their exempt status because the proposed investment will not shift a beneficial_interest in any of the trusts and the trustees’ proposed investment of substantially_all of the assets of trusts in llc will not cause any portion of any of the trusts to be treated as if it had been added to the trusts after date ruling sec_2601 imposes a tax on each generation-skipping_transfer made by a transferor to a skip_person with respect to the transferor of the property under sec_2652 the transferor of the property for gst tax purposes is the last person with respect to whom the property was subject_to estate or gift_tax under section a of the tax_reform_act_of_1986 the gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the tax reform act and sec_26_2601-1 of the regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date see sec_26_2601-1 regarding constructive_addition in this case trust was established prior to date and the separate portions that became trusts were established pursuant to mother’s exercise of a testamentary limited_power_of_appointment effective on date mother’s date of death also prior to date it is represented that there have been no additions either actual or constructive to trusts after date accordingly we conclude that trusts are exempt from gst tax under section b a of the tax_reform_act_of_1986 ruling sec_2 - sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial plr - interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer a modification that is administrative in nature that only indirectly increases the amount transferred will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example involves a_trust that is irrevocable on or before date in grantor who was domiciled in state x executed an irrevocable_trust for the benefit of grantor’s issue naming a state x bank as trustee under the terms of the trust the trust is to terminate in all events no later than years after the death of the last to die of certain designated individuals living at the time the trust was executed in state y bank replaced state x bank as sole trustee the effect of changing trustees is that the situs of the trust changes to state y and the laws of state y govern the administration and construction of the trust state y law contains no rule_against_perpetuities in view of the terms of the trust instrument the trust will terminate at the same time before and after the change in situs accordingly the change in situs does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficiary interest prior to the transfer furthermore the change in situs does not extend the time for vesting of any beneficial_interest in the trust beyond that provided for in the original trust therefore the trust will not be subject_to the provisions of chapter sec_26_2601-1 example involves a_trust that is irrevocable on or before date the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust terms are identical except for the beneficiaries the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter sec_26_2601-1 example considers a situation where a_trust that is otherwise exempt from the gst tax provides that trust income is payable to a for life and upon a's death the remainder is to pass to a's issue per stirpes in the appropriate local court approves a modification to the trust that converts a's income_interest into the right to receive the greater of the entire income of the trust or a fixed percentage of the trust assets valued annually unitrust_interest to be paid each year to a for life the example concludes that the modification does not result in a shift in plr - beneficial_interest to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification rather the modification can only operate to increase the amount distributable to a and decrease the amount distributable to a's issue in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter state statute provides that a fiduciary may acquire and retain every kind of property real personal or mixed and every kind of investment which persons of prudence discretion and intelligence acquire or retain for their own account state statute provides that a trustee shall allocate to income money received from an entity state statute further provides that an entity includes a limited_liability corporation in this case the court order confirming that the separate portions that became trusts are separate trusts and the change_of situs of trusts will not result in a shift of any beneficial_interest in the trusts to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the division or change in situs further the division and change in situs will not extend the time for vesting of any beneficial_interest in the trusts beyond the period provided for in the original trust accordingly based on the facts submitted and the representations made we conclude that the court order confirming that the separate portions that became trusts are separate trusts one trust for the benefit of son and his family_trust one trust for the benefit of son and his family_trust and one trust for the benefit of son and his family_trust and the change_of situs from state to state will not cause trusts to lose exempt status for gst tax purposes under sec_2601 in addition we conclude that the investment of substantially_all of the assets of trusts in llc as described above will not shift any beneficial interests in trust to lower generation beneficiaries and the investment will not cause any portion of any of the trusts to be treated as an addition to trusts after date accordingly the investment of substantially_all of the assets of trusts in llc will not cause the trusts to lose gst tax exempt status except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or plr - referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely george l masnik branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
